Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s arguments, filed 5/9/2022 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	
New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-6, 21-22, 35, 59, and 61-62 are rejected under 35 U.S.C. 103 as being by anticipated by Kooijmans (Journal of Controlled Release, 2016).  Kooijmans teaches an engineered extracellular vesicle comprising DMPE-PEG (a lipid anchor moiety; an amphipathic lipid having a hydrophobic moiety and a hydrophilic portion; wherein the lipid anchor moiety further comprises a spacer, wherein the spacer is PEG) configured to insert at least partially into a lipid bilayer of the extracellular vesicle a nanobody (a targeting moiety configured to bind to a target molecule; a peptide; a single-domain antibody), and maleimide in combination with sulfhydryl groups (a coupling moiety configured to couple the targeting moiety and the lipid anchor moiety; a specific binding pair, wherein the specific binding pair comprises a first member of a specific binding pair and a second member of a specific binding pair that bind one another with high affinity and specificity) (Abstract; Materials and Methods). 
Koojman fails to teach wherein said first member and said second member noncovalently bind one another with a dissociation constant less than or equal to 10^8 mol/L.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to prepare the engineered extracellular vesicle comprising DMPE-PEG of Koojman wherein the first member and said second member noncovalently bind one another.  The motivation for this is by noncovalently binding the first and second member together will permit disassociation of the second member from the vesicle without the breakage of a chemical bond.  It would have been further obvious to optimize the dissocation constant of the noncovalent bond so that the second member stays bonded to the vesicle until it reaches the target site.  In this way, one would find a dissocation constant of less than or equal to 10^8 mol/L through routine experimentation. “‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” MPEP § 2144.05, II.


Claims 1, 4-6, 21-22, 32-33, 25, 59, and 61-62 are rejected under 35 U.S.C. 103 as being by unpatentable over Kooijmans (Journal of Controlled Release, 2016) in view of  US 20130280205 to Mozaffari. The relevant portions of Kooijmans is given above.
Kooijmans fails to teach wherein the cell are cells that have incurred damage due to ischemia following acute myocardial infarction.
Mozaffari teaches methods of reducing cell death and methods of treating ischemic-reperfusion injury (abstract).  Mozaffari teaches that the peptides CSTSMLKAC (SEQ ID NO:1), CKPGTSSYC (SEQ ID NO:2) and CPDRSVNNC (SEQ ID NO:3) (derived from cells that have incurred damage due to ischemia following acute myocardial infarction) target ischemic myocardium and are used as targeting agents to accumulate the agent at an ischemic-reperfusion injury (paragraph 57).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use peptides CSTSMLKAC (SEQ ID NO:1), CKPGTSSYC (SEQ ID NO:2) or CPDRSVNNC (SEQ ID NO:3) as the targeting moiety of Kooijmans.  The motivation for this is that Kooijmans teaches that its PEGylated EVs can be employed to increase accumulation at sites of a number of pathologies, and provide localized increased vascular permeability (page 84, left column, last paragraph).  By incorporating a peptide above, the PEGylated EVs can be used to target ischemic myocardium to treat an ischemic-reperfusion injury.


Claims 1, 4-6, 21-22, 35, 41-42, 59, and 61-62 are rejected under 35 U.S.C. 103 as being unpatentable over Kooijmans (Journal of Controlled Release, 2016) in view of US 20170102397 to Zhang.  The relevant portions of Kooijmans are given above.
Kooijmans fails to teach a binding pair as required in claims 41-42.
Zhang is directed to preparing of extracellular vesicles for targeting tissue (abstract, paragraph 13) and is in the same field of art as Kooijmans.  Zhang teaches that binding pairs for extracellular vesicles may be chosen from biotin and avidin, and fluorescein and anti-fluorescein (paragraph 11).
It would have been obvious to one of ordinary skill at the time the invention was filed to incorporate biotin and avidin, or fluorescein and anti-fluorescein as the binding pair of Kooijmans.  The motivation for this is that the artisan, in seeking to improve the efficacy of Kooijmans for the pathologies recited at page 84, left column, last paragraph, would search the art for binding pairs useful in the preparation of extracellular vesicles, and would find in Zhang that biotin and avidin, and fluorescein and anti-fluorescein are effective binding pairs for the preparation of extracellular vesicles for targeting tissue.

Claims 1, 4-6, 21-22, 35, 59, 61-62, 77, and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Kooijmans (Journal of Controlled Release, 2016) in view of US 20160158291 to Kreke.  The relevant portions of Kooijmans are given above.
Kooijmans fails to teach cardiosphere-derived cells.
Kreke is directed to preparing stable extracellular vesicles (abstract; paragraph 4) and is therefore in the same field of invention as Kooijmans.  Kreke teaches that cardiosphere-derived cells are capable of improving cardiac function, stimulating angiogenesis and cardiomyocyte proliferation, modulating inflammatory process, and inhibiting cardiomyocyte apoptosis (paragraph 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use cardiosphere-derived cells as the cells of Kooijmans.  The motivation for this is that the artisan, in seeking to improve the efficacy of Kooijmans for the pathologies recited by Kooijmans, would, in view of Kreke, understand that cardiosphere-derived cells are capable of improving cardiac function, stimulating angiogenesis and cardiomyocyte proliferation, modulating inflammatory process, and inhibiting cardiomyocyte apoptosis, and therefore use cardiosphere-derived cells to make the extracellular vesicles of Kooijmans appropriate for vascular applications, as desired by Kooijmans (at page 84, left column, last paragraph).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        


August 13, 2022